                                                                           FILED
                                                                             FEB 2 0 2019
                                                                          Clerk, U.S District Court
                                                                            District Of Montana
                                                                                  Missoula

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 CLAUDIA J. LARSON,                                   CV 18-98-M- DLC
                      Plaintiff,
                                                            ORDER
        vs.

 GRANITE STATE INSURANCE
 COMPANY, a New Hampshire
 corporation, and JOHN DOES NOS. 1
 and 2,

                      Defendants.

      Before the Court is the parties' Stipulation for Dismissal with Prejudice.

(Doc. 27.)

      IT IS ORDERED that this case is dismissed with prejudice. Each party

shall bear its own costs and fees. The jury trial set for October 30, 2019 and all

associated deadlines are VACATED.

      DATED this    2-D4 day of February



                                        ana L. Christensen, Chief Judge
                                       United States District Court
